06/07/2018
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                               April 18, 2018 Session

          HAROLD R. GUNN v. FIRST BAPTIST CHURCH ET AL.

                 Appeal from the Circuit Court for Gibson County
                   No. H4061 William B. Acree, Senior Judge
                    ___________________________________

                          No. W2017-02382-COA-R3-CV
                      ___________________________________

Appellant, a member of First Baptist Church of Humboldt, appeals the trial court’s grant
of summary judgment in favor of Appellees, the church, its pastor, and chairman of the
deacons. Appellant challenged the vote to change the name of the church to “The Church
at Sugar Creek.” Finding that the ecclesiastical abstention doctrine acted as a
jurisdictional bar, the trial court granted summary judgment. Discerning no error, we
affirm and remand.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is
                            Affirmed and Remanded

KENNY ARMSTRONG, J., delivered the opinion of the court, in which J. STEVEN
STAFFORD, P.J., W.S., and ARNOLD B. GOLDIN, J., joined.

Harold Ross Gunn, pro se, Humboldt, Tennessee, Appellant.

John Dean Burleson, Jennifer Vallor Ivy, Jackson, Tennessee, for the Appellees, First
Baptist Church (Humboldt, TN), Greg McFadden, and Gerry Brittain.
                                         OPINION

                                      I. Background

      On February 26, 2017, members of First Baptist Church of Humboldt (“the
Church”) voted to change the name of the Church to “The Church at Sugar Creek.”
Harold R. Gunn (“Appellant”) is a member of the Church and was upset with the
Church’s vote to change its name.

       On May 30, 2017, in the Circuit Court of Gibson County at Humboldt (“trial
court”), Appellant filed a Complaint against the Church, its pastor, Dr. Greg McFadden,
and the Chairman of the Deacons, Gerry Brittain (together with the Church and Mr.
McFadden, “Appellees”). Appellant alleged that the vote to change the Church’s name
was illegal and, thus, void. Appellant asked the trial court to set aside the vote, to order a
new vote, and to enjoin the Church from changing its name. Appellees filed a joint
Answer on June 30, 2017 and an amended answer on August 31, 2017.

       On August 23, 2017, Appellees filed a Motion for Summary Judgment, arguing,
inter alia, that the ecclesiastical abstention doctrine deprived the trial court of subject
matter jurisdiction over the case. On September 20, 2017, Appellant filed a response in
opposition to Appellees’ motion. By order of November 28, 2017, the trial court granted
Appellees’ Motion for Summary Judgment. The trial court held that it did not have
subject matter jurisdiction over the case because the ecclesiastical abstention doctrine
precluded the trial court from adjudicating any issue regarding the internal affairs and
management of the Church. The trial court explained that Appellant’s primary concern
was whether each person who voted on the Church’s name change was a member of the
Church. Applying the ecclesiastical abstention doctrine, the trial court concluded that it
did not have authority to determine whether each voter was a member of the Church and,
thus, could not adjudicate the matter because it lacked jurisdiction. Accordingly, the trial
court granted summary judgment, dismissing the case. Mr. Gunn appeals.

                                         II. Issues

       Appellant raises four issues on appeal; however, we perceive that there is one
dispositive issue:

   1. Whether the ecclesiastical abstention doctrine deprived the trial court of subject
      matter jurisdiction to adjudicate the case.

                                 III. Standard of Review

       This case was decided on a grant of summary judgment. A trial court’s decision to
grant a motion for summary judgment presents a question of law. Therefore, our review
                                           -2-
is de novo with no presumption of correctness afforded to the trial court’s determination.
Bain v. Wells, 936 S.W.2d 618, 622 (Tenn. 1997). Despite Appellant’s contention that
there are disputed material facts so as to preclude summary judgment, we disagree. As
set out above, the sole issue before us is whether the ecclesiastical abstention doctrine
denied the trial court subject matter jurisdiction to adjudicate the case. “Since a
determination of whether subject matter jurisdiction exists is a question of law, our
standard of review is de novo, without a presumption of correctness.” Chapman v.
DaVita, Inc., 380 S.W.3d 710, 712-13 (Tenn. 2012) (quoting Northland Ins. Co. v.
State, 33 S.W.3d 727, 729 (Tenn. 2000)).

                                       IV. Analysis

       Before addressing the question of subject matter jurisdiction, we pause to discuss a
procedural shortfall in Appellant’s brief. Appellant’s brief fails to cite any legal authority
to support his contention that the ecclesiastical abstention doctrine is inapplicable.
Tennessee Rule of Appellate Procedure 27(a)(7) states that an appellant’s brief shall
contain:

       7) An argument, which may be preceded by a summary of argument,
       setting forth:

          (A) the contentions of the appellant with respect to the issues
          presented, and the reasons therefor, including the reasons why the
          contentions require appellate relief, with citations to the authorities
          and appropriate references to the record (which may be quoted
          verbatim) relied on; and

          (B) for each issue, a concise statement of the applicable standard of
          review (which may appear in the discussion of the issue or under a
          separate heading placed before the discussion of the issues);

Tenn. R. App. P. 27(a)(7). Furthermore, Appellant’s “Table of Authorities” lists “None.”
In Newcomb v. Kohler Co., 222 S.W.3d 368, 401 (Tenn. Ct. App. 2006), this Court held
that “[t]he failure of a party to cite to any authority or to construct an argument regarding
his position on appeal constitutes waiver of that issue.” (internal citation omitted).
Despite Appellant’s errors in briefing, this Court is required to consider whether the trial
court had jurisdiction over the subject matter. Tenn. R. App. P. 13(b). This is a question
of law which we review de novo. In the interest of full adjudication and judicial
economy, we will address the substantive issue.

       The ecclesiastical abstention doctrine is derived from the Religion Clauses of the
First Amendment to the United States Constitution. Church of God in Christ, Inc. v. L.
M. Haley Ministries, Inc., 531 S.W.3d 146, 156 (Tenn. 2017) (citing Hosanna-Tabor
                                           -3-
Evangelical Lutheran Church and Sch. v. E.E.O.C., 565 U.S. 171, 186 (2012); Kedroff
v. Saint Nicholas Cathedral of Russian Orthodox Church in N. Am., 344 U.S. 94, 115-
16 (1952)). Its “purpose is to prevent the civil courts from engaging in unwarranted
interference with the practices, internal affairs, and management of religious
organizations.” Anderson v. Watchtower Bible & Tract Soc’y of New York, Inc., No.
M2004-01066-COA-R9-CV, 2007 WL 161035, at *4 (Tenn. Ct. App. Jan. 19, 2007)
(citing Kedroff, 344 U.S. at 116; Murrell v. Bentley, 286 S.W.2d 359, 365 (Tenn. Ct.
App. 1954)). The ecclesiastical abstention doctrine “prohibits secular courts from
redetermining the correctness of a decision by a religious tribunal on issues of canon law,
religious doctrine, or church governance.” Anderson, 2007 WL 161035, at *5 (citing
Serbian Eastern Orthodox Diocese v. Milivojevich, 426 U.S. 696, 710 (1976)). As
explained in Anderson:

       Because of the freedom of religion guaranteed in the Constitution, religious
       organizations may establish their own rules and regulations for internal
       discipline and government and create tribunals for adjudicating disputes
       over these matters. Milivojevich, 426 U.S. at 724. When this choice is
       exercised, the Constitution requires that civil courts accept such tribunals’
       decisions as binding. Id. at 709. Decisions of the highest church tribunal
       are binding on civil courts in “all cases of ecclesiastical cognizance.”
       Watson v. Jones, 80 U.S. 679, 729. (1871). Claims that a religious tribunal
       or organization violated its own rules are not reviewable by courts. Drevlow
       v. Lutheran Church, Missouri Synod, 991 F.2d 468, 470-71 (8th Cir.
       1993); Travers v. Abbey, 58 S.W. 247, 248 (Tenn. 1900) (stating that
       whether the proceedings were irregularly conducted was a question for
       church authorities, not the courts).

Anderson, 2007 WL 161035, at *6.

        When the ecclesiastical abstention doctrine applies, it “functions as a subject
matter jurisdictional bar that precludes civil courts from adjudicating disputes that are
‘strictly and purely ecclesiastical’ in character and which concern ‘theological
controversy, church discipline, ecclesiastical government, or the conformity of the
members of the church to the standard of morals required by them.’” Church of God in
Christ, Inc., 531 S.W.3d at 159 (citing Watson, 80 U.S. at 733); see also Redwing v.
Catholic Bishop for Diocese of Memphis, 363 S.W.3d 436, 449 (Tenn. 2012) (citing
Mason v. Winstead, 265 S.W.2d 561, 563 (Tenn. 1954) (removal of a minister); Travers,
58 S.W. at 247-48 (removal of a minister)); Bentley v. Shanks, 348 S.W.2d 900, 903
(Tenn. Ct. App. 1960) (quoting Lewis v. Partee, 62 S.W. 328, 333 (Tenn. Ch. App. 1901)
(“[C]ourts have no ecclesiastic jurisdiction, and do not pass upon questions of faith,
religion, or conscience.”)). Because it is a bar to subject matter jurisdiction, the
ecclesiastical abstention doctrine may be raised at any time as a basis for dismissal of the
lawsuit. Church of God in Christ, Inc., 531 S.W.3d at 159.
                                           -4-
       Although the ecclesiastical abstention doctrine precludes courts from adjudicating
most questions arising from church activities, it does not apply in every legal dispute
regarding religious organizations. Id. Courts may address claims involving religious
organizations “as long as they can do so using neutral principles of law and can refrain
from resolving religious disputes and from relying on religious doctrine.” Id. (quoting
Redwing, 363 S.W.3d at 452). In other words, if the trial court could have adjudicated
the dispute “without resolving questions of religious doctrine, polity, or practice,” the
ecclesiastical abstention doctrine does not bar its jurisdiction. Id. However, if the issue
involves resolution of such question(s), the ecclesiastical abstention doctrine “would
function as a subject matter jurisdictional bar precluding” the trial court’s resolution of
this matter. Id.

      In relevant part, Appellant’s complaint alleges that non-members were allowed to
vote on the Church’s name change, which renders the vote illegal and void under the
Church’s by-laws. The Church’s by-laws explain how an individual may become a
member of the Church, to-wit:

      Any natural person may become a member of the corporation at any regular
      church service by:

         (a) trusting Jesus Christ as his or her personal Savior and Lord and
         making a public statement of this trust through the witness of
         believer’s baptism;

         (b) a letter from another Southern Baptist Church stating his or her
         experience in Jesus Christ and church membership;

         (c) a personal statement which includes:

             a. his or her salvation experience in Christ and
             b. subsequent witness through believer’s baptism and
             c. the inability to provide a letter as provided in (b) above and
             d. requesting membership and agreeing to conform to the rules
             and regulations as may from time to time be established by a
             majority vote of the members.

       By its plain language, the requirements for membership are rooted in the religious
doctrines and practices of the Church. Accordingly, the trial court held:

      The gravamen of [Appellant’s] complaint is that it is not clear that people
      who voted were members of the church. This issue involves ecclesiastical
      government and is clearly within the purview of the Doctrine.
                                         -5-
                                             ***

       The vote on the church’s name alone is sufficient to amount to “internal
       affairs” and “management,” but this [c]ourt’s primary concern is the
       process by which this court would have to determine whether each voter
       was a member of the church.

                                             ***

       This [c]ourt does not have subject matter jurisdiction to determine whether
       voters were members of the church. Such an inquiry would require the
       court to step outside the bounds of neutral principles which would go
       beyond the narrow circumstances when a court has jurisdiction to hear
       these cases.

        We agree with the trial court that the gravamen of Appellant’s complaint is
whether the votes on the Church’s name change were cast by members. As set out above,
membership requires compliance with religious doctrine and practice. As such, questions
of membership are not within the purview of the trial court by operation of the
ecclesiastical abstention doctrine. See Church of God in Christ, Inc., 531 S.W.3d at
159. Furthermore, a church’s decision to change its name is a decision regarding the
internal affairs and management of the church and is a decision in which civil courts are
prevented from interfering. See Anderson, 2007 WL 161035, at *4. Additionally, a
claim that a church violated its own rules is not reviewable by courts. See Id. (citing
Drevlow v. Lutheran Church, Missouri Synod, 991 F.2d 468, 470-71 (8th Cir. 1993);
Travers, 58 S.W. at 248). For these reasons, the ecclesiastical abstention doctrine
functions as a bar to the trial court’s subject matter jurisdiction and the trial court did not
err in granting summary judgment in favor of Appellees.

                                       V. Conclusion

        For the foregoing reasons, we affirm the trial court’s order. The case is remanded
for such further proceedings as may be necessary and are consistent with this opinion.
Costs of the appeal are assessed against the Appellant, Harold R. Gunn and his surety, for
all of which execution may issue if necessary.


                                                   _________________________________
                                                   KENNY ARMSTRONG, JUDGE



                                             -6-